Title: Samuel H. Smith to Thomas Jefferson, 30 December 1810
From: Smith, Samuel Harrison
To: Jefferson, Thomas


          
            Sir
            Washington, Decr 30. 1810
          
           In making a general arrangement of my papers, I have found the enclosed important documents, wch you were good enough some time since to lend me. I have now the pleasure of returning them. Mrs Smith joins me, in the request to be respectfully and affectionately presented to your family—
          
            With sentiments of high and sincere respect
            
 Sa. H. Smith
          
        